DETAILED ACTION
 
                                         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant’s Amendment filed on November 14, 2022 March 30, 2022 are acknowledged. 
2.2.	Claims 1-13, 20 and 28 have been canceled. Claims 21-27 have been withdrawn.  Therefore, Claims 14-19, 29 and 30 are active. 
2.3.	 No amendments have been made to Claims 14-19, 29 and 30. Therefore, no New Matter has been added with instant Amendment.
3.	All previously made Rejections of Record are maintained. Consequently, it is proper to make instant Action Final. 
 
                                     Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
4.1.	Claims 14-19, 29 and 30 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
a)	It is unclear what is the basis for content of all diols and all acids in the claimed polyester. According language of Claim 14 all molar amounts based on " all the monomer units of the polyester" – therefore sum of all molar amount expressed in mol% should be equal 100 mol% or  amount specified by Applicant Specification. However, Applicant's Specification is silent with respect to sum of all units in the polyester. Therefore, it is unclear how and why sum of glycols  units (A) +(B) can be equal  54 mol% of diol(A) + 5 mol% of diol(B) = 59 mol% and amount of diacid is 45 mol% - this will require that all molar amounts will be more than 100 mole%. If sum of diol is 16 mol% + 30 mol% = 46 mol% and diacid is 45 mol% , then total amount is 91 mol% - this is indication that other monomeric units is omitted from scope of Claim 14.
Therefore, scope of Claims 14-19, 29 and 30 is unclear and for this reason is indefinite.
4.2.	Claims 14-19, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: additional monofunctional or polyfunctional monomers ( with  number of functional groups - hydroxyl or carboxyl groups - more than 2(two)  which are   necessary to  make a balanced polyester , wherein number of hydroxyl groups is approximately equal to number of carboxyl groups in order to make polyester of sufficient molecular weight. In this respect note that it is unclear how sum of diols (A) and (B) , which is equal for example 54 mol% of diol(A) + 5 mol% of diol(B) = 59 mol% can be present in polyester wherein amount of  diacid monomers is equal to 45 to 55 mol%  - see Claim 23, or  how sum of diols (A) and (B) , which is equal for example 16 mol% (A) + 30 mol% (B) = 46 mol% can be present in polyester wherein amount of  diacid monomers is equal to 54 mol% -  this indicated that about 10 mol% of monomers are missing.
	Therefore, it is clear that essential elements as additional monomers  of the claimed polyester is/are missing  from scope of Claims 14-19,29 and 30. 
	Appropriate correction is/are required.                      
4.3.	Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because of presence term: “ Thermoformable” :  Claim 30 is indefinite if undue experimentation is involved to determine boundaries of protection. This rationale is applicable to a product (sheet as claimed) which should undergo to unspecified thermoforming process steps or produced by unspecified thermoforming steps, because any variation in any parameters within the scope of used  process  would change the final product ( sheet)  produced. One who made or used a “ thermoformable sheet”  would have to produce  this product  using all possible process parameters  and then extensively analyze each product to determine if this product is within the scope of the claimed “thermoformable sheet".
For examination on the merits, it would be construed that any thermoplastic polymer sheet read on term “ thermoformable” as they a) produced by process of involving heating and shaping, for example, extruding and calendaring, other words –thermoforming steps or b) can undergo  thermoforming process of obtaining different articles from sheet by thermoforming process. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office actions.
5.	Claims 14- 17,19, 29 and 30 are rejected under 35 U.S.C. 103 as obvious over  Charbonneau et al (US 6,063,464 ) as evidenced by Poulat et al (US 2018/0355100). 
5.1	Regarding Claims 14-17,19,29 and 30 Charbonneau disclosed thermoplastic polyester suitable for production of different articles, including transparent optical articles (see col.3, ln. 20-27, col.4, ln. 40-45 and col. 6, ln 20-25) and bottles, film and sheet (wherein film or sheet are specifically claimed - see Claim 32).  
Regarding polyester, Charbonneau  disclosed that polyester comprises diacid, diol and isosorbide ( see Abstract), wherein: “  In a preferred embodiment, diacid moieties are present in the polymer in an amount of about 50 mole % (mole % of the total polymer), diol moieties other than isosorbide are present in amounts of about 5 mole % to about 49.75 mole %, and isosorbide moieties are present in the polymer in amounts of about 0.25 mole % to about 45 mole %.” – see col.3, ln. 5-11.  Therefore, Charbonneau disclosed that Isosorbide is present in same range as claimed by Applicant. 
Regarding “other diol” Charbonneau  disclosed that: The diol does not need to be derived from ethylene glycol..”- see col.4, 19-23. In addition, Charbonneau  specifically  claimed ( see Claims 21, 24 and 25) polyester, wherein diol comprising Isosorbide in range from 0.25 mole% to 40 mole% and  other diol is : “ derived from cis-1,4-cyclohexanedimethanol, trans-1,4-cyclohexanedimethanol, or mixtures thereof.”
Therefore, effective Ratio of ISB to sum of ISB and CHDM is in range from 0.1 to 0.99. This Ratio is greatly overlapping with Ratio claimed by Applicant.
5.2.	Regarding diacid component, Charbonneau disclosed that: “ Examples of desirable diacid moieties include those derived from naphthalates, terephthalates, isophthalate and bibenzoates. ( col.3, ln. 40-43). 5.3.	
5.3.	Therefore, it is clear that Charbonneau disclosed substantially same polyester which comprises identical diacids, isosorbide and other diol as alicyclic CHDM in same ranges is suitable for production of  films or sheets. 
5.4 	Regarding IV of the polyester Charbonneau disclosed that polyester may have IV of higher than 0.65 dl/g: “The conditions can be adjusted to obtain desired inherent viscosities up to at least about 0.5 and desirably higher than 0.65 dL/g. Further processing of the 45 polyester may achieve inherent viscosities of 0.7, 0.8, 0.9,
1.0, 1.5, 2.0 dL/g and even higher” – see col.4, ln. 33-46. Even though Charbonneau    using different method for measuring IV, this range of viscosity is same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100). In this respect note that according to Poulat both viscosity ( IV and RD- reduced viscosity ) in good correlation with each other. For example, see evidence provided by Poulat et al ( US 2018/0355100, Table 3) for viscosity of  same polyester, wherein  RD is  73.5 ml/g and IV is  0.66 dl/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Charbonneau   is in same range as RD viscosity claimed by Applicant. Regarding Tg ( glass transition temperature) that polyesters comprising Isosorbide may have Tg up to 2000 C. ( see col.2, ln.1-2).  Therefore, because Charbonneau disclosed polyester with same content of Isosorbide and CHDM, than it is reasonably to expect that this polyester would have same Tg as claimed by Applicant as established in the art: " a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
5.5.	Regarding Claim 19 Charbonneau disclosed that polyester may include other polymers and additives (see col. 9, ln .5-18): “It should, of course, be apparent to those skilled in the art that other additives may be included in the present compositions. These additives include plasticizers; pigments; flame retardant additives, particularly, decabromodiphenyl ether and triarylphosphates, such as triphenylphosphate; reinforcing agents, such as glass fibers; thermal stabilizers; ultraviolet light stabilizers processing aids, impact modifiers, flow enhancing additives, nucleating agents to increase crystallinity, and the like. Other possible additives include
polymeric additives including ionomers, liquid crystal polymers, fluoropolymers, olefins including cyclic olefins, polyamides, ethylene vinyl acetate copolymers and the like.” 
5.6.	For reasons above, it is clear that Charbonneau meet all the limitations of Applicant’s claimed subject matter and teaches polyester, wherein ranges for Isosorbide and CHDM are greatly overlapping with ranges as claimed by Applicant.	
Therefore, Charbonneau renders Applicant’s claimed subject matter obvious as established in the art : “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

6.	Claim 18 is rejected under 35 U.S.C. 103 as obvious over Charbonneau et al (US 6,063,464 ) as applied to Claims 14-17,19,29 and 30  in view of Khanarian et al ( US 6,025,061).
6.1.	Discussion with respect to Charbonneau above incorporated herein by Reference.
6.2.	As discussed in paragraph 6, Charbonneau  disclosed /taught same basic polyester composition and sheet made from this  polyester, but is not explicit with respect to thickness of produced sheets.
6.3.	However, it is well known that sheet made from polyesters, comprising ISB, may have thicknesses in same range as claimed by Applicant. 
	Khanarian teaches that (background, col.9, ln. 14-32): “The polyester polymer of the present invention formed by one of the above methods, or by any other method known in the art, may be formed into sheets directly from the polymerization melt. In the alternative, the polyester may be formed into an easily handled shape (such as pellets) from the melt, which may then be used to form a sheet. The sheet of the present invention can be used for forming signs, glazings (such as in bus stop shelters, sky lights or recreational vehicles), displays, automobile lights and in thermoforming
articles, for example. The difference between a sheet and a film is the thickness, the art.
but there is no set industry standard to differentiate a film from a sheet. For purposes of this invention, a sheet is defined as having a thickness greater than about 0.25 mm
(10 mils). Preferably, the thickness of the sheets of the present invention are from about 0.25 mm to about 25 mm, more preferably from about 2 mm to about 15 mm, and even 
more preferably from about 3 mm to about 10 mm. In a preferred embodiment, the sheets of the present invention have a thickness sufficient to cause the sheet to be rigid,
which generally occurs at about 0.50 mm and greater. However, sheets thicker than 25 mm, and thinner than 0.25 mm may be formed."
6.4.	Therefore, it would be obvious to one of ordinary skill in the art to adjust thickness of sheets from polyesters disclosed by Charbonneau by guidance provided by Khanarian in order to obtained sheet with specific thickness and rigidity suitable for specified application.
Response to Arguments
7.	Applicant’s arguments with respect to claims 14-19, 29 and 30 have been considered but they were found unpersuasive. 
7.1. 	Applicant's arguments regarding indefinite Rejections of Record based on conclusionary statement that " The skilled person is well aware that he/she should adapt the molar amounts in order to be able to manufacture a polyester. The claimed ranges indicate the endpoints the skilled person should refer to in order to obtain a polyester according to the present invention".
	However, Applicant did not present any evidence that, for example,  polyester according Claim 14 which has 55 mol% of Terephthalic acid and 46 mol% of diol component ( sum of CHDM and Isosorbide) with viscosity of 90 ml/g can be made and  Applicant did not present any material arguments against rationale that "additional monofunctional or polyfunctional monomers (with number of functional groups - hydroxyl or carboxyl groups - more than 2(two) which are   necessary to make a balanced polyester, wherein number of hydroxyl groups is approximately equal to number of carboxyl groups in order to make polyester of sufficient molecular weight." as it was explained in paragraphs 4.1 and 4.2 above.
	Therefore, Applicant's arguments with respect to indefinite Rejections of Record were found unpersuasive.
7.2.	Applicant's arguments with respect to indefinite rejection of Claim 30 due to use term" thermoformable" based on statement that " "any plastic that can be manufactured in sheet form can be thermoformed into useful products". However, Applicant did not present any arguments regarding rational used in the rejection that because sheet as claimed, which should undergo to unspecified thermoforming process steps or produced by unspecified thermoforming steps, and because any variation in any parameters within the scope of used  process  would change the final product, than one of ordinary skill in the art  would be forced  to produce  this product  using all possible process parameters  and then extensively analyze each product to determine if this product is within the scope of the claimed “thermoformable sheet".
7.3.	Applicant's arguments with respect to Claims  14-17,19,29 and 30  rejected under 35 U.S.C. 103 as obvious over Charbonneau and  evidence  provided  by Poulat based on alleged deficiency Charbonneau.
	Applicant argues that Charbonneau "teaches isosorbide-containing polyesters that necessarily contain ethylene glycol", because according to Applicant, Examples provided by Charbonneau disclosed presence of Ethylene glycol or other aliphatic non-cyclic glycols. 
7.4.	In response for this argument note that as established in the art: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
 	Therefore, Applicant's arguments based on analysis of examples of Charbonneau were found unpersuasive.
7.5.	In addition, Applicant did not present any arguments against broader teachings /  disclosure of Charbonneau as use in current Rejection of Record as explained above and reinstated herein: " In a preferred embodiment, diacid moieties are present in the polymer in an amount of about 50 mole % (mole % of the total polymer), diol moieties other than isosorbide are present in amounts of about 5 mole % to about 49.75 mole %, and isosorbide moieties are present in the polymer in amounts of about 0.25 mole % to about 45 mole %.” – see col.3, ln. 5-11.  Therefore, Charbonneau disclosed that Isosorbide is present in same range as claimed by Applicant. 
Regarding “other diol” Charbonneau disclosed that: The diol does not need to be derived from ethylene glycol...”- see col.4, 19-23. In addition, Charbonneau specifically claimed (see Claims 21, 24 and 25) polyester, wherein diol comprising Isosorbide in range from 0.25 mole% to 40 mole% and other diol is: “derived from cis-1,4-cyclohexanedimethanol, trans-1,4-cyclohexanedimethanol, or mixtures thereof.”
	Regarding diacid component, Charbonneau disclosed that: “Examples of desirable diacid moieties include those derived from naphthalates, terephthalates, isophthalate and bibenzoates. (col.3, ln. 40-43). 5.3.	
	Therefore, it is clear that Charbonneau does provide sufficient guidance to one of ordinary skill to obtain polyester which comprises terephthalic acid, CHDM and Isosorbide in overlapping amounts with ranges claimed by Applicant.
7.6.	Applicant's further argue that polyester with claimed content of Isosorbide and CHDM " allows one to obtain sheets with excellent properties, especially with good heat resistance due to a high glass transition temperature, improved transparency and also increased impact strength and scratch resistance, which is particularly beneficial for the production of thermoformable sheets (page 4, lines 7-10)."
In response for this argument note that such features as " improved transparency and also increased impact strength and scratch resistance" are not recited in Applicant's claimed subject matter. Note that " Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. " See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	At least for reasons above, the Rejection over Charbonneau is maintained.
 				 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763